TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00316-CV


Debbie Desmond, Dennis Davis, Individually and d/b/a Aqua Tech Marine and Aqua Tech
Marine Industries, Inc. , Appellants

v.

Wanda Mabry, Roy Mabry, Marquette Mabry and Mary Sue Wheeler, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. GN203092, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


O R D E R
PER CURIAM

		The reporter's record in this appeal is overdue.  In response to a previous inquiry into
the overdue status of the record, the court reporter informed this Court's clerk that no party had paid
for the record until June 21, 2004.  The reporter stated that she would prepare the record by July 21,
2004.  No reporter's record has been filed as of the date of this order.
		The court reporter for the 353rd District Court, Cynthia Alvarez, is ordered to file
the reporter's record no later than October 25, 2004.  See Tex. R. App. P. 35.3(b),(c).  No
further extension of time will be granted.  See Tex. R. App. P. 37.3(a)(1).
		It is so ordered September 30, 2004.

Before Justices Kidd, Patterson and Puryear
Do Not Publish